767 F.2d 82
Donald SMITH;  Linda Smith, Appellants,v.INTERMEDICS, INC., Appellee.
No. 85-1416.
United States Court of Appeals,Fourth Circuit.
Submitted May 30, 1985.Decided July 22, 1985.

Roderic G. Magie, Highlands, N.C., for appellants.
Walter E. Brock, Jr., Joseph W. Williford, Young, Moore, Henderson & Alvis, Raleigh, N.C., for appellee.
Before HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald and Linda Smith filed this action alleging breach of warranties and negligence in connection with a cardiac pacemaker manufactured by Intermedics, Inc.  Partial summary judgment on all claims save breach of express warranty was granted in favor of Intermedics.  The Smiths appeal.  Because the order is interlocutory, Intermedics' motion to dismiss the appeal is granted.   See Grayline Motor Tours, Inc. v. City of New Orleans, 498 F.2d 293 (5th Cir.1974).  Intermedics' motion for costs and attorney's fees is denied.


2
Because it would not significantly aid the decisional process, we dispense with oral argument.


3
DISMISSED.